Citation Nr: 1140200	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-27 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for a bilateral hip disorder including as secondary to a service-connected lumbar spine disability or a service-connected flat foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Donna D. Ebaugh

INTRODUCTION

The Veteran served on active duty from May 1973 to June 1976.  

This matter is on appeal from the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified before the undersigned in December 2009.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a testicular disorder and entitlement to the assignment of a separate compensable rating for radiculopathy of the left and right lower extremities (claimed as a result of a service connect low back disability) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).


On Remand, the Veteran was provided a VA examination in July 2010.  The examiner noted that the Veteran was receiving ongoing treatment for his back and hip problems through the Atlanta VA Medical Center and associated clinics.  He referenced and discussed those records, which suggests that he reviewed the records electronically.  Unfortunately, the claims file only contains VA treatment records dated up to July 2005.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.

Additionally, at the time of the VA examination, the Veteran reported recent private orthopedic and neurologic treatment/consultations.  The Veteran should be advised that he may submit copies of those records.

Accordingly, the case is REMANDED for the following action:

1. Obtain outpatient treatment records related to a bilateral hip disorder, from the Atlanta VAMC and its associated clinics from July 2005 to the present.  

2. The RO should obtain the names and addresses of all medical care providers who treated the Veteran for his hip disorder.  After securing the necessary release, the RO should obtain these records.  Any negative response/development should be included in the claims file.  The Veteran should also be notified.

3. Readjudicate the issue of entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected lumbar spine disability or a service-connected flat feet disability, with consideration of all evidence received since April 2011.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

